     Case 1:19-cv-01700-JEJ-SES Document 48 Filed 03/22/21 Page 1 of 25




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 KENNETH CANNON                  :
                       Plaintiff :
                                 :  No. 1:19-CV-1700
            v.                   :
                                 :  Electronically Filed Document
 MICHAEL WENEROWICZ, et al       :
                                 :  Chief Judge Jones
                                 :  Magistrate Judge Schwab
                     Defendants :
               ANSWER and AFFIRMATIVE DEFENSES
      AND NOW, on March 22, 2021, come Defendants Klemm, MacKnight, Moore,

and DelBalso, by and through their undersigned counsel, to file this ANSWER and

AFFIRMATIVE DEFENSES, to the Second Amended Complaint (Doc. 34), as directed

by the Court’s Order of March 10, 2021, (Doc. 47) and, in support thereof, provides

the following:

                                     ANSWER

      The first unnumbered paragraph of Plaintiff’s Second is comprised of legal

conclusions to which no responsive pleading is required. However, to the extent this

paragraph is deemed to contain any factual averments and/or any response is deemed

necessary, those allegations are DENIED and strict proof is demanded at trial if

material. By way of further ANSWER, Defendants note that the Court has

DISMISSED certain claims including: (a) the RLUIPA claim against Defendants in

their individual capacities; (b) the RLUIPA claim for damages against Defendants in
      Case 1:19-cv-01700-JEJ-SES Document 48 Filed 03/22/21 Page 2 of 25




their official capacities; (c) the RFRA claim; and (d) any § 1983 claims for damages

against Defendants in their official capacities. See (Doc. 46).

       1. Procedural History1

    1. ADMITTED in part; DENIED in part. It is ADMITTED that a nine (9) page

       filing was docketed by the United State District Court for the Middle District of

       Pennsylvania on October 2, 2019 under Case 1:19-CV-01700-JEJ-SES. By way

       of further answer, that filing is a document which speaks for itself, and that such

       filing indicates it was filed by a Deputy Clerk on September 30, 2019. To the

       extent this paragraph is deemed to contain any further allegations of fact, the

       same are DENIED and strict proof is demanded at trial if material.

    2. ADMITTED in part; DENIED in part. It is ADMITTED that Delbalso,

       Klemm, MacKnight, Moore, and Wenerowicz filed a motion to dismiss

       document 1 on February 4, 2020. To the extent this paragraph is deemed to

       contain any further allegations of fact, the same are DENIED and strict proof is

       demanded at trial if material.

    3. ADMITTED.



1
  Throughout this filing, Defendants will Bold any headings taken from the Second
Amended Complaint. By re-stating such headings herein, Defendants are not intending
to admit the same or waive any arguments related thereto, , but instead will DENY the
same, to the extent any responsive pleading is required, and instead is simply re-stating
the same for ease of reference and comparison to the Second Amended Complaint.
  Case 1:19-cv-01700-JEJ-SES Document 48 Filed 03/22/21 Page 3 of 25




4. ADMITTED in part; DENIED in part. It is ADMITTED that a forty-four (44)

   page filing was docketed by a Deputy Clerk for the United State District Court

   for the Middle District of Pennsylvania on March 9, 2020 under Case 1:19-CV-

   01700-JEJ-SES, and later deemed to be an Amended Complaint. See (Doc. 23).

   By way of further answer, that filing is a document which speaks for itself. To

   the extent this paragraph is deemed to contain any further allegations of fact, the

   same are DENIED and strict proof is demanded at trial if material. By way of

   further answer, Defendants note that the remainder of the paragraph is

   comprised of legal conclusions to which no responsive pleading is required.

5. ADMITTED.

6. ADMITTED

7. ADMITTED in part; DENIED in part. It is ADMITTED that, a forty-four (44)

   page filing was docketed by a Deputy Clerk for the United State District Court

   for the Middle District of Pennsylvania on June 18, 2020 under Case 1:19-CV-

   01700-JEJ-SES, and later deemed to be a Second Amended Complaint. See (Doc.

   33).

   2. Jurisdiction and Venue

8. This paragraph is comprised of legal conclusions related to jurisdiction to which

   no responsive pleading is required. However, to the extent this paragraph is

   deemed to contain any factual averments and/or any response is deemed
  Case 1:19-cv-01700-JEJ-SES Document 48 Filed 03/22/21 Page 4 of 25




   necessary, those allegations are DENIED and strict proof is demanded at trial if

   material.

9. This paragraph is comprised of legal conclusions related to jurisdiction to which

   no responsive pleading is required. However, to the extent this paragraph is

   deemed to contain any factual averments and/or any response is deemed

   necessary, those allegations are DENIED and strict proof is demanded at trial if

   material.

10. This paragraph is comprised of legal conclusions related to jurisdiction to which

   no responsive pleading is required. However, to the extent this paragraph is

   deemed to contain any factual averments and/or any response is deemed

   necessary, those allegations are DENIED and strict proof is demanded at trial if

   material.

11. This paragraph is comprised of legal conclusions related to jurisdiction to which

   no responsive pleading is required. However, to the extent this paragraph is

   deemed to contain any factual averments and/or any response is deemed

   necessary, those allegations are DENIED and strict proof is demanded at trial if

   material.

12. This paragraph is comprised of legal conclusions related to venue to which no

   responsive pleading is required. However, to the extent this paragraph is deemed
  Case 1:19-cv-01700-JEJ-SES Document 48 Filed 03/22/21 Page 5 of 25




   to contain any factual averments and/or any response is deemed necessary, those

   allegations are DENIED and strict proof is demanded at trial if material.

   3. Parties

13. ADMITTED.

14. ADMITTED.

15. ADMITTED.

16. ADMITTED.

17. ADMITTED in part; DENIED in part. It is ADMITTED that Ulli Klemm was

   employed by the Pennsylvania Department of Corrections as the Religious

   Services Administrator.

18. This paragraph is comprised of legal conclusions related to venue to which no

   responsive pleading is required. However, to the extent this paragraph is deemed

   to contain any factual averments and/or any response is deemed necessary, those

   allegations are DENIED and strict proof is demanded at trial if material.

19. Given that Plaintiff has not identified Defendant John Doe 1, the Answering

   Defendants are without sufficient information or knowledge to evaluate the

   accuracy of any factual averments of this paragraph and thus such averments are

   DENIED and strict proof is demanded at trial if material.
  Case 1:19-cv-01700-JEJ-SES Document 48 Filed 03/22/21 Page 6 of 25




20. Given that Plaintiff has not identified Defendant John Doe 1, the Answering

   Defendants are without sufficient information or knowledge to evaluate the

   accuracy of any factual averments of this paragraph and thus such averments are

   DENIED and strict proof is demanded at trial if material.

21. Given that Plaintiff has not identified Defendant John Doe 2, the Answering

   Defendants are without sufficient information or knowledge to evaluate the

   accuracy of any factual averments of this paragraph and thus such averments are

   DENIED and strict proof is demanded at trial if material.

22. Given that Plaintiff has not identified Defendant John Doe 2, the Answering

   Defendants are without sufficient information or knowledge to evaluate the

   accuracy of any factual averments of this paragraph and thus such averments are

   DENIED and strict proof is demanded at trial if material.

23. Given that Plaintiff has not identified Defendant John Doe 3, the Answering

   Defendants are without sufficient information or knowledge to evaluate the

   accuracy of any factual averments of this paragraph and thus such averments are

   DENIED and strict proof is demanded at trial if material.

24. Given that Plaintiff has not identified Defendant John Doe 3, the Answering

   Defendants are without sufficient information or knowledge to evaluate the

   accuracy of any factual averments of this paragraph and thus such averments are

   DENIED and strict proof is demanded at trial if material.
  Case 1:19-cv-01700-JEJ-SES Document 48 Filed 03/22/21 Page 7 of 25




25. ADMITTED.

26. This paragraph is comprised of legal conclusions related to venue to which no

   responsive pleading is required. However, to the extent this paragraph is deemed

   to contain any factual averments and/or any response is deemed necessary, those

   allegations are DENIED and strict proof is demanded at trial if material.

27. ADMITTED.

28. This paragraph is comprised of legal conclusions related to venue to which no

   responsive pleading is required. However, to the extent this paragraph is deemed

   to contain any factual averments and/or any response is deemed necessary, those

   allegations are DENIED and strict proof is demanded at trial if material.

29. This paragraph is comprised of legal conclusions to which no responsive

   pleading is required; however, to the extent this paragraph is construed to contain

   any allegations, they are DENIED and strict proof is demanded at trial if

   material. By way of further response, the Answering Defendants note that

   Plaintiff has not identified Defendant John Does 1, 2, or 3 and thus the

   Answering Defendants are without sufficient information or knowledge to

   evaluate the accuracy of any factual averments of this paragraph and thus such

   averments are DENIED and strict proof is demanded at trial if material.

30. This paragraph is comprised of legal conclusions to which no responsive

   pleading is required; however, to the extent this paragraph is construed to contain
  Case 1:19-cv-01700-JEJ-SES Document 48 Filed 03/22/21 Page 8 of 25




   any allegations, they are DENIED and strict proof is demanded at trial if

   material.

   4. Previous Litigation and Waiver

31. The Answering Defendants are without sufficient information or knowledge to

   evaluate the accuracy of any factual averments of this paragraph and thus such

   averments are DENIED and strict proof is demanded at trial if material.

32. This paragraph is comprised of legal conclusions to which no responsive

   pleading is required; however, to the extent this paragraph is construed to contain

   any allegations, they are DENIED and strict proof is demanded at trial if

   material. The Answering Defendants are without sufficient information or

   knowledge to evaluate the accuracy of any factual averments of this paragraph

   and thus such averments are DENIED and strict proof is demanded at trial if

   material.

   5. Previous Litigation and Waiver

          A. Cannon’s Religious Beliefs

33. The Answering Defendants are without sufficient information or knowledge to

   evaluate the accuracy of any factual averments of this paragraph and thus such

   averments are DENIED and strict proof is demanded at trial if material.
  Case 1:19-cv-01700-JEJ-SES Document 48 Filed 03/22/21 Page 9 of 25




34. The Answering Defendants are without sufficient information or knowledge to

   evaluate the accuracy of any factual averments of this paragraph and thus such

   averments are DENIED and strict proof is demanded at trial if material.

35. The Answering Defendants are without sufficient information or knowledge to

   evaluate the accuracy of any factual averments of this paragraph and thus such

   averments are DENIED and strict proof is demanded at trial if material.

36. The Answering Defendants are without sufficient information or knowledge to

   evaluate the accuracy of any factual averments of this paragraph and thus such

   averments are DENIED and strict proof is demanded at trial if material.

37. The Answering Defendants are without sufficient information or knowledge to

   evaluate the accuracy of any factual averments of this paragraph and thus such

   averments are DENIED and strict proof is demanded at trial if material.

38. The Answering Defendants are without sufficient information or knowledge to

   evaluate the accuracy of any factual averments of this paragraph and thus such

   averments are DENIED and strict proof is demanded at trial if material.

39. The Answering Defendants are without sufficient information or knowledge to

   evaluate the accuracy of any factual averments of this paragraph and thus such

   averments are DENIED and strict proof is demanded at trial if material.

40. The Answering Defendants are without sufficient information or knowledge to

   evaluate the accuracy of any factual averments of this paragraph and thus such

   averments are DENIED and strict proof is demanded at trial if material.
 Case 1:19-cv-01700-JEJ-SES Document 48 Filed 03/22/21 Page 10 of 25




41. The Answering Defendants are without sufficient information or knowledge to

   evaluate the accuracy of any factual averments of this paragraph and thus such

   averments are DENIED and strict proof is demanded at trial if material.

         B. Cannon’s Religious Beliefs

42. ADMITTED in part; DENIED in part. It is ADMITTED that the Pennsylvania

   Department of Corrections has promulgated a Policy on the subject “Inmate

   Visiting Privileges” which, under policy number, DC-ADM 812, which had an

   effective date of September 27, 2018. The Answering Defendants note that the

   DC-ADM 812 policy is a document which speaks for itself and thus, the

   remaining allegations of this paragraph are DENIED to the extent they seek to

   characterize the DC-ADM 812 policy and such characterization is inconsistent

   therewith.

43. ADMITTED in part; DENIED in part. It is ADMITTED that DC-ADM 812

   § 1.A.1 indicates that “[a]n inmate in general population will be permitted contact

   visits in a relaxed setting, under supervision of the assigned Correctional

   Officer(s).” By way of further response, the Answering Defendants note that the

   DC-ADM 812 policy is a document which speaks for itself and thus, the

   remaining allegations of this paragraph are DENIED to the extent they seek to

   characterize the DC-ADM 812 policy and such characterization is inconsistent

   therewith.
 Case 1:19-cv-01700-JEJ-SES Document 48 Filed 03/22/21 Page 11 of 25




44. ADMITTED.

45. DENIED.

46. ADMITTED.

47. DENIED.

48. DENIED.

49. DENIED as stated. By way of further response, the Answering Defendants note

   that the visiting room contains an area for fire evacuation routes and an area for

   foot traffic to ambulate through the visiting room to and from sitting areas

   therein.

50. DENIED as stated. By way of further response, the Answering Defendants note

   that the visiting room is cleaned at the beginning of shift before any visitors are

   allowed in; but, during the visits, normal foot traffic on the floor may cause it to

   become dirty and the same is not cleaned or mopped until the conclusion of the

   shift absent a spill or wet area causing a hazardous condition.

51. DENIED

52. This paragraph is comprised of legal conclusions to which no responsive

   pleading is required; however, to the extent this paragraph is construed to contain

   any allegations, they are DENIED and strict proof is demanded at trial if material

          C. The Events of November, 2018
 Case 1:19-cv-01700-JEJ-SES Document 48 Filed 03/22/21 Page 12 of 25




53. The Answering Defendants are without sufficient information or knowledge to

   evaluate the accuracy of any factual averments of this paragraph and thus such

   averments are DENIED and strict proof is demanded at trial if material.

54. The Answering Defendants are without sufficient information or knowledge to

   evaluate the accuracy of any factual averments of this paragraph and thus such

   averments are DENIED and strict proof is demanded at trial if material.

55. The Answering Defendants are without sufficient information or knowledge to

   evaluate the accuracy of any factual averments of this paragraph and thus such

   averments are DENIED and strict proof is demanded at trial if material.

56. The Answering Defendants are without sufficient information or knowledge to

   evaluate the accuracy of any factual averments of this paragraph and thus such

   averments are DENIED and strict proof is demanded at trial if material.

57. The Answering Defendants are without sufficient information or knowledge to

   evaluate the accuracy of any factual averments of this paragraph and thus such

   averments are DENIED and strict proof is demanded at trial if material.

58. The Answering Defendants are without sufficient information or knowledge to

   evaluate the accuracy of any factual averments of this paragraph and thus such

   averments are DENIED and strict proof is demanded at trial if material.

59. The Answering Defendants are without sufficient information or knowledge to

   evaluate the accuracy of any factual averments of this paragraph and thus such

   averments are DENIED and strict proof is demanded at trial if material.
 Case 1:19-cv-01700-JEJ-SES Document 48 Filed 03/22/21 Page 13 of 25




60. The Answering Defendants are without sufficient information or knowledge to

   evaluate the accuracy of any factual averments of this paragraph and thus such

   averments are DENIED and strict proof is demanded at trial if material.

61. The Answering Defendants are without sufficient information or knowledge to

   evaluate the accuracy of any factual averments of this paragraph and thus such

   averments are DENIED and strict proof is demanded at trial if material.

62. The Answering Defendants are without sufficient information or knowledge to

   evaluate the accuracy of any factual averments of this paragraph and thus such

   averments are DENIED and strict proof is demanded at trial if material.

         D. Cannon’s Attempts to Obtain Relief

63. The Answering Defendants are without sufficient information or knowledge to

   evaluate the accuracy of any factual averments of this paragraph and thus such

   averments are DENIED and strict proof is demanded at trial if material.

64. ADMITTED in part; DENIED in part. It is ADMITTED that Plaintiff

   submitted a DC-135A form on Nov. 25, 2018, and such form is a document

   which speaks for itself. To the extent Plaintiff’s allegations characterize that

   document inconsistently with the document itself, said allegations are DENIED.

   The remaining allegations of this paragraph are DENIED and strict proof is

   demanded at trial if material.
 Case 1:19-cv-01700-JEJ-SES Document 48 Filed 03/22/21 Page 14 of 25




65. This paragraph is comprised of legal conclusions to which no responsive

   pleading is required; however, to the extent this paragraph is construed to contain

   any allegations, they are DENIED and strict proof is demanded at trial if

   material.

66. DENIED. Defendants further note that this paragraph refers to a document for

   which the contents thereof speak for themselves and thus, the allegations of this

   paragraph are specifically DENIED to the extent such allegations are

   inconsistent with that document.

67. This paragraph is comprised of legal conclusions to which no responsive

   pleading is required; however, to the extent this paragraph is construed to contain

   any allegations, they are DENIED and strict proof is demanded at trial if

   material.

68. ADMITTED in part; DENIED in part. It is ADMITTED that Plaintiff

   submitted a Religious Accommodation Request form on Dec. 18, 2018, and such

   form is a document which speaks for itself. To the extent Plaintiff’s allegations

   characterize that document inconsistently with the document itself, said

   allegations are DENIED. The remaining allegations of this paragraph are

   DENIED and strict proof is demanded at trial if material.

69. This paragraph is comprised of legal conclusions to which no responsive

   pleading is required; however, to the extent this paragraph is construed to contain
 Case 1:19-cv-01700-JEJ-SES Document 48 Filed 03/22/21 Page 15 of 25




   any allegations, they are DENIED and strict proof is demanded at trial if

   material.

70. The Answering Defendants are without sufficient information or knowledge to

   evaluate the accuracy of any factual averments of this paragraph and thus such

   averments are DENIED and strict proof is demanded at trial if material.

71. This paragraph is comprised of legal conclusions to which no responsive

   pleading is required; however, to the extent this paragraph is construed to contain

   any allegations, they are DENIED and strict proof is demanded at trial if

   material.

72. This paragraph is comprised of legal conclusions to which no responsive

   pleading is required; however, to the extent this paragraph is construed to contain

   any allegations, they are DENIED and strict proof is demanded at trial if

   material. By way of further response, the Answering Defendants note that the

   cited decision is a document which speaks for itself and thus, Plaintiff’s

   characterization thereof are DENIED to the extent they are inconsistent

   therewith.

73. ADMITTED.

74. This paragraph is comprised of legal conclusions to which no responsive

   pleading is required; however, to the extent this paragraph is construed to contain

   any allegations, they are DENIED and strict proof is demanded at trial if
 Case 1:19-cv-01700-JEJ-SES Document 48 Filed 03/22/21 Page 16 of 25




   material. By way of further response, the Answering Defendants note that the

   cited decision is a document which speaks for itself and thus, Plaintiff’s

   characterization thereof are DENIED to the extent they are inconsistent

   therewith.

75. This paragraph is comprised of legal conclusions to which no responsive

   pleading is required; however, to the extent this paragraph is construed to contain

   any allegations, they are DENIED and strict proof is demanded at trial if

   material.

76. This paragraph is comprised of legal conclusions to which no responsive

   pleading is required; however, to the extent this paragraph is construed to contain

   any allegations, they are DENIED and strict proof is demanded at trial if

   material.

77. This paragraph is comprised of legal conclusions to which no responsive

   pleading is required; however, to the extent this paragraph is construed to contain

   any allegations, they are DENIED and strict proof is demanded at trial if

   material.

78. ADMITTED in part; DENIED in part. It is ADMITTED that on April 17,

   2019, Cannon filed a DC-804 grievance. By way of further response, the

   Answering Defendants note that the cited decision is a document which speaks
 Case 1:19-cv-01700-JEJ-SES Document 48 Filed 03/22/21 Page 17 of 25




   for itself and thus, Plaintiff’s characterization thereof are DENIED to the extent

   they are inconsistent therewith.

79. This paragraph is comprised of legal conclusions to which no responsive

   pleading is required; however, to the extent this paragraph is construed to contain

   any allegations, they are DENIED and strict proof is demanded at trial if

   material.

80. DENIED.

81. ADMITTED in part; DENIED in part. It is ADMITTED that Defendant

   MacKnight provided a written response on May 13, 2019, in a document which

   speaks for itself. To the extent Plaintiff’s allegations characterize that document

   inconsistently with the document itself, said allegations are DENIED. The

   remaining allegations of this paragraph are DENIED and strict proof is

   demanded at trial if material.

82. This paragraph is comprised of legal conclusions to which no responsive

   pleading is required; however, to the extent this paragraph is construed to contain

   any allegations, they are DENIED and strict proof is demanded at trial if

   material.

83. DENIED.

84. DENIED.
 Case 1:19-cv-01700-JEJ-SES Document 48 Filed 03/22/21 Page 18 of 25




85. DENIED.

86. ADMITTED in part; DENIED in part. It is ADMITTED that on June 12, 2019,

   Cannon sought review of a grievance. By way of further response, the Answering

   Defendants note that the cited decision is a document which speaks for itself and

   thus, Plaintiff’s characterization thereof are DENIED to the extent they are

   inconsistent therewith.

87. ADMITTED with clarification. Defendant MacKnight provided a response

   dated May 13, 2019. Defendants further note that this paragraph refers to a

   document for which the contents thereof speak for themselves and thus, the

   allegations of this paragraph are specifically DENIED to the extent such

   allegations are inconsistent with that document.

88. ADMITTED.

89. ADMITTED.

90. This paragraph is comprised of legal conclusions to which no responsive

   pleading is required; however, to the extent this paragraph is construed to contain

   any allegations, they are DENIED and strict proof is demanded at trial if

   material.

91. DENIED.

92. DENIED.
 Case 1:19-cv-01700-JEJ-SES Document 48 Filed 03/22/21 Page 19 of 25




93. DENIED.

94. The Answering Defendants are without sufficient information or knowledge to

   evaluate the accuracy of any factual averments of this paragraph and thus such

   averments are DENIED and strict proof is demanded at trial if material.

95. The Answering Defendants are without sufficient information or knowledge to

   evaluate the accuracy of any factual averments of this paragraph and thus such

   averments are DENIED and strict proof is demanded at trial if material.

96. ADMITTED with clarification. The final appeal decision was signed by

   Defendant Moore. Defendants further note that this paragraph refers to a

   document for which the contents thereof speak for themselves and thus, the

   allegations of this paragraph are specifically DENIED to the extent such

   allegations are inconsistent with that document.

97. DENIED.

98. DENIED.

99. DENIED.

         D. Cannon’s Attempts to Obtain Relief

100.     ADMITTED.

101.     The Answering Defendants are without sufficient information or

   knowledge to evaluate the accuracy of any factual averments of this paragraph
 Case 1:19-cv-01700-JEJ-SES Document 48 Filed 03/22/21 Page 20 of 25




   and thus such averments are DENIED and strict proof is demanded at trial if

   material.

102.      DENIED.

   6. Previous Litigation and Waiver

103.      This paragraph is comprised of legal conclusions to which no responsive

   pleading is required; however, to the extent this paragraph is construed to contain

   any allegations, they are DENIED and strict proof is demanded at trial if

   material.

   7. Previous Litigation and Waiver

104.      This paragraph is comprised of legal conclusions to which no responsive

   pleading is required; however, to the extent this paragraph is construed to contain

   any allegations, they are DENIED and strict proof is demanded at trial if

   material.

105.      This paragraph is comprised of legal conclusions to which no responsive

   pleading is required; however, to the extent this paragraph is construed to contain

   any allegations, they are DENIED and strict proof is demanded at trial if

   material.

106.      This paragraph is comprised of legal conclusions to which no responsive

   pleading is required; however, to the extent this paragraph is construed to contain
        Case 1:19-cv-01700-JEJ-SES Document 48 Filed 03/22/21 Page 21 of 25




          any allegations, they are DENIED and strict proof is demanded at trial if

          material.

   107.          This paragraph is comprised of legal conclusions to which no responsive

          pleading is required; however, to the extent this paragraph is construed to contain

          any allegations, they are DENIED and strict proof is demanded at trial if

          material.

          8. Relief

          This unnumbered paragraph is comprised of requests for relief and legal

conclusions to which no responsive pleading is required; however, to the extent this

paragraph is construed to contain any allegations, they are DENIED and strict proof is

demanded at trial if material.

                                  AFFIRMATIVE DEFENSES


   I.        The Complaint fails to state a claim upon which relief may be granted.

   II.       Plaintiff failed to exhaust his administrative remedies prior to filing his

             Complaint.

   III.      If the Defendants violated any rights of the Plaintiff, which is specifically

             DENIED by Defendants, such violation was not arbitrary, willful,

             intentional, malicious, wanton, or reckless.
 Case 1:19-cv-01700-JEJ-SES Document 48 Filed 03/22/21 Page 22 of 25




IV.   Defendants acted at all times with the good-faith belief that their conduct was

      lawful, thus they are immune from liability by virtue of absolute, qualified,

      official, governmental, state, sovereign, or any other immunity.

V.    Plaintiff’s claims are barred by the statute of limitations and/or the doctrine

      of laches.

VI.   At no time have Defendants, either individually or in concert with others,

      deprived or sought to deprive Plaintiff of any rights, privileges or immunities

      secured to them by the Constitution or laws of the United States or this

      Commonwealth.

VII. Plaintiff’s claims are barred by the Eleventh Amendment.

VIII. The Complaint makes claims for damages, some or all of which are not or

      may not be legally cognizable or compensable under Federal Law or the laws

      of the Commonwealth of Pennsylvania.

IX.   To the extent Plaintiff’s injuries were caused by individuals whom Defendants

      do not have authority or control over, Defendants are not liable.

X.    To the extent Plaintiff’s claims are based upon theories of vicarious liability

      or respondeat superior, they are unavailable.

XI.   Some or all of Plaintiff’s claims are barred due to a lack of personal

      involvement.
 Case 1:19-cv-01700-JEJ-SES Document 48 Filed 03/22/21 Page 23 of 25




XII. Plaintiffs are entitled to no relief, whether compensatory, declaratory,

      punitive, or otherwise.

XIII. The Court lacks subject matter jurisdiction over some or all of Plaintiff’s

      claims.

XIV. To the extent Plaintiffs were denied any due process, the outcome would

      have been the same even if process had been provided.

XV. All of some of Plaintiff’s claims are barred by the doctrines of waiver,

      estoppel, res judicata, and/or the doctrine of unclean hands.

XVI. If the incidents occur as alleged, which is strictly DENIED, the condition(s)

      complained of did not create a reasonably foreseeable risk proximate to the

      injuries.

XVII. All actions taken by Defendants were proper, lawful, correct, and in full

      accord with all applicable statutes, regulations, customs, laws and usages.

XVIII.   Any actions taken by Defendants were justified, privileged and reasonable.

XIX. Defendants assert the doctrine of justification with respect to any conduct

      material to Plaintiff’s claims.

XX. Any harm occurring to Plaintiffs was the proximate result of actions or

      inactions of persons other than Defendants.
     Case 1:19-cv-01700-JEJ-SES Document 48 Filed 03/22/21 Page 24 of 25




   XXI. Defendants reserve the right to assert additional Affirmative Defenses as

          appropriate as this case moves forward.

       WHEREFORE, judgment should be entered in favor of the Defendants,

together with all costs.

                                              Respectfully submitted,
                                              JOSH SHAPIRO
                                              Attorney General

                                       By:
 abowers@attorneygeneral.gov                 ANTHONY BOWERS
 Office of Attorney General                  Deputy Attorney General
 15th Floor, Strawberry Square               PA 311155
 Harrisburg, PA 17120
                                             KAREN ROMANO
 Phone: (717) 787-2038                       Chief Deputy Attorney General
                                             Counsel for Defendants Klemm, MacKnight,
                                             Moore, and DelBalso
     Case 1:19-cv-01700-JEJ-SES Document 48 Filed 03/22/21 Page 25 of 25




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 KENNETH CANNON                :
                     Plaintiff :
                               :                No. 1:19-CV-1700
            v.                 :
                               :                Electronically Filed Document
 MICHAEL WENEROWICZ, et al     :                Chief Judge Jones
                               :
                  Defendants :


                         CERTIFICATE OF SERVICE

      I, Anthony Bowers, Deputy Attorney General for the Commonwealth of

Pennsylvania, Office of Attorney General, hereby certify that on March 22, 2021, I

caused to be served a true and correct copy of the foregoing document, titled ANSWER

and AFFIRMATIVE DEFENSES upon the Plaintiff via hand delivery through the

Department of Corrections. This alternative service method being utilized due to the

COVID-19 pandemic.

                                 By:          _______________
                                             ANTHONY BOWERS
abowers@attorneygeneral.gov                  Deputy Attorney General
 Office of Attorney General                  PA Attorney ID 311155
 15th Floor, Strawberry Square               Counsel for Defendants Defendants
 Harrisburg, PA 17120                        Klemm, MacKnight, Moore, and DelBalso
 Phone: (717) 787-2038




                                         1
